DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/19/2021 has been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 04/18/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (catalyst and process for oxidative dehydrogenation of alkanes), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “elevated temperature” in claim 1, step c) is a relative term which renders the claim indefinite. The term “elevated temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenten et al. (US 5,637,546).
Regarding claim 1, Tenten teaches a catalyst composition comprising Mo, V and preferably Nb (niobium, Col 2 lines 25-27, 36 and 52 and Col 3 line 6) said catalyst comprising: 
i)	mixing the catalyst precursors containing the intended metals: “The starting compounds may be mixed in dry or wet form to obtain an intimate mixture. If mixing is carried out in dry form, the starting compounds are advantageously used in the form of finely divided powders and are compressed (for example tableted) after the mixing process, for example to give catalyst elements having the desired geometry, which are then subjected to the calcination. However, said starting compounds are preferably mixed in wet form to obtain the intimate mixture. The starting compounds are usually mixed with one another in the form of an aqueous solution or suspension. Thereafter, the aqueous material is dried and then calcined. The drying process is preferably carried out immediately after the preparation of the aqueous mixture and is effected by spray drying (the outlet temperatures are as a rule from 100° to 150° C). The powder obtained can be molded directly by compression. However, it frequently proves to be too finely divided for direct further processing and is therefore then advantageously kneaded with the addition of water.”—Col 3 lines 34-51—this disclosure reads on claimed step a) in pending claim 1; and
ii)	calcining/contacting the catalyst precursor with a gas stream comprising ammonia, water and oxygen or inert gas at elevated temperature: “The calcination atmosphere required according to the invention can be realized in a simple manner, for example, by carrying out calcination in an oven through which a gas mixture which has a corresponding composition with regard to O2, NH3 and inert gases/steam is passed. In a less preferable embodiment, the required average ammonia con tent of the calcination atmosphere may also be achieved by incorporating a corresponding amount of ammonium ions into the dry material to be calcined, said ions decomposing in the course of the calcination with evolution of NH3. Addition of NH3 over and above this is not absolutely essential according to the invention. The ammonium ions can advantageously be introduced into the dry mixture by using the ammonium salts of the oxo acids of the corresponding metals as sources of the elements Mo, V, W or Nb.”—col 4 lines 13-26. Here, the disclosed steam is assumed equivalent to the claimed water since steam is water or is derived from water by heating (among other methods to evaporate water into steam). This disclosure reads on claimed step c) in pending claim 1.   
Claims b) and d) are optional and are not considered at this time. Also, pending claims 2 and 4 depend from these optional steps and also not being considered.
Regarding claims 3 and 5, Tenten teaches calcination at 300-450°C with 8 vol% NH3 (Abstract). The ranges disclosed by the reference are within the instantly claimed ranges of 120-900°C and 0.01-10 vol% ammonia and therefore; the instantly claimed ranges are anticipated by the reference as sufficiently supported by specific example(s)—see MPEP 2131.03. 
Regarding claim 6, Tenten suggest steam content of the calcination atmosphere (gas mixture) of up to 20 vol% (Col 5 lines 6-8). The disclosed amount anticipates the claimed range of 1-50 vol%—see MPEP 2131.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772